L. CHARLES WRIGHT, Retired Appellate Judge.
Following an ore tenus proceeding, the Circuit Court of Coffee County entered a final divorce decree, dividing the parties’ marital assets. The husband appeals, contending that the trial court’s division of the assets, particularly the marital residence, was unreasonable and inequitable and therefore was an abuse of its discretion.
When the trial court is presented the evidence in a divorce proceeding ore tenus, its judgment will be presumed correct if supported by the evidence. Nowell v. Nowell, 474 So.2d 1128 (Ala.Civ.App.1985). The division of property and the award of alimony are within the sound discretion of the trial court, and its judgment will not be reversed absent a showing that it has abused that discretion. Wiggins v. Wiggins, 498 So.2d 853 (Ala.Civ.App.1986).
We pretermit a summary of the evidence. Reciting facts would add little or nothing to the law represented by the vast number of cases on the same legal subject. Suffice it to say that, after a careful review of the record, we find no error in the division of the parties’ property. We cannot say that we would have arrived at the same division of property had we been in the trial court’s position. However, absent abuse of discretion or palpable error, this court is prohibited from substituting its judgment for that of the trial court. Brannon v. Brannon, 477 So.2d 445 (Ala.Civ.App.1985).
The judgment of the trial court is affirmed.
The wife’s request for attorney’s fees is denied.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.